WOLVERTON, District Judge.
This case is akin to that of Sherman, Clay & Co. v. Searchlight Horn Co., 225 Fed. 497, —- C. C. A. -, just decided. The appellant purchased from Tilomas A. Edison, Incorporated. The latter company has also been sued by appellee in New Jersey. Neither company is a manufacturer of the infringing devices. The appellant petitioned for an injunction, the same as the defendant in the Sherman, Clay & Co. Case, mafc lug like allegations as to the seller being annoyed, harassed, etc., and the district court denied the injunction. The causes being of the same nature, the decision in the Sherman, Clay & Co. Case is decisive of this.
Affirmed.